UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                 6/3/2021
UNITED STATES OF AMERICA                                  :
                                                          :
                                                          :
                       -against-                          :        S1 17-cr-722 (VSB)
                                                          :
                                                          :              ORDER
SAYFULLO HABIBULLAEVIC SAIPOV, :
                                                          :
                           Defendant.                     :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Today, I held a conference in this case. In accordance with my comments made during

the conference, I am not going to direct that Rule 15 depositions be scheduled at this time. I,

however, would like the parties to submit information on two different issues. Although less

urgent, the parties should also consider whether the juror questionnaire can be shortened in any

way. Accordingly, it is hereby:

        ORDERED that the parties meet and confer regarding the location and protocols for Rule

15 depositions. The parties are directed to submit a letter by July 6, 2021 informing me of their

respective positions on the location and protocols for the Rule 15 depositions.

        IT IS FURTHER ORDERED that the parties meet and confer regarding the Defendant’s

potential request to seek deauthorization of the death penalty. The parties are directed to submit

a letter by June 17, 2021 detailing the parties’ respective positions on the issue. In particular, the

Defendant should address what prejudice, if any, he would face by filing a deauthorization

request now. The parties should also submit information on the current process for reviewing

such requests.
       IT IS FURTHER ORDERED that the time, through July 6, 2021, is excluded in the

interests of justice under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A). Such a

continuance is necessary to, among other things, allow the parties to continue to prepare for trial,

and I find that the ends of justice served by granting the continuance outweigh the interest of the

public and Defendant Saipov in a speedy trial.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 379.

SO ORDERED.

Dated: June 3, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
